Citation Nr: 0740506	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hernia.

2.  Entitlement to an increased disability rating for 
multiple sclerosis, currently evaluated as 70 percent 
disabling under a combined rating.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The issue of entitlement to an increased disability rating 
for the veteran's service-connected multiple sclerosis is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In a February 2000 decision, the RO denied the veteran's 
claim of entitlement to service connection for an umbilical 
hernia on the basis that the disability was not shown to be 
related to military service. 

2.  Evidence received since the February 2000 decision, 
although new, is not material as it does not include 
competent evidence that the veteran's hernia was incurred in 
or is related to military service. 


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a hernia is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in March 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  In the case of a claim to reopen a previously 
denied issue, the VCAA explicitly provides that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA 
has a duty, in order to assist the veteran, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records, VA and private 
medical records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence she considered relevant to his claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. § 
5103A(b).  As the veteran has not identified any records that 
are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  The Board also notes that 
although the veteran was not examined for the purpose of 
addressing her claim to reopen the issue of entitlement to 
service connection for a hernia, VA is not required to 
provide such an examination for a claim to reopen a finally 
decided decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty 
to assist has been fulfilled.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 2000 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for a hernia, this decision is not binding on the 
Board.  The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.

In a February 2000 rating decision, the RO denied service 
connection for a hernia because there was no evidence that 
the claimed disability was caused or aggravated by her 
service.  The veteran did not file a notice of disagreement.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  
Accordingly, the last, final decision on the merits of the 
veteran's service connection claim for a hernia was the RO's 
February 2000 decision.  That decision denied service 
connection because the evidence did not show that the 
veteran's hernia was incurred in or related to military 
service.

In February 2004, the veteran filed a claim to reopen her 
claim of entitlement to service connection for a hernia.  In 
a July 2004 rating decision, the RO found no new and material 
evidence, and denied her claim to reopen.  The veteran timely 
appealed this decision.  In a February 2006 supplemental 
statement of the case, the RO found that the veteran had 
submitted new and material evidence in the form of VA 
treatment records showing a report of a hiatal hernia and a 
history of umbilical hernia repair, and reopened the 
veteran's claim for service connection.  The RO ultimately 
denied the claim for service connection because the evidence 
failed to show that the veteran's hernia was incurred in or 
aggravated by military service.  Such a determination, 
however, is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993). 

Evidence before the RO in February 2000 included service 
medical records, private medical records, and VA treatment 
records.  The veteran's service medical records revealed that 
she underwent umbilical hernia repair when she was an infant.  
An abdominal scar was noted on her December 1989 entrance 
examination.  Her February 1993 separation examination also 
noted that the veteran underwent an umbilical hernia repair 
when she was an infant, and examination revealed that her 
abdomen and viscera (including hernia) were normal.  Service 
medical records did not reflect complaints of or treatment 
for a hernia.  Post-service medical records revealed a prior 
medical history of an umbilical hernia as an infant and 
subsequent hernia repair.  At the time of the RO's February 
2000 decision, there was no medical evidence linking the 
preexisting umbilical hernia to military service, and no 
evidence indicating that her preexisting umbilical hernia had 
been aggravated by service.  Accordingly, the RO denied 
service connection.  

Since the last final decision regarding the veteran's claim 
for service connection for a hernia in February 2000, the RO 
has received additional post-service medical records.  
Although new, this evidence is not material in that it fails 
to show that the veteran's hernia was incurred in or 
aggravated by military service.  Specifically, a review of 
these records reveals only notations of a hiatal hernia in 
the veteran's prior medical history.  The records do not 
reflect treatment for or a current diagnosis of a hiatal 
hernia, or residuals thereof that were either incurred in or 
aggravated by the veteran's military service.  Service 
connection for a hiatal hernia requires medical evidence of a 
current disability; evidence of in-service incurrence or 
aggravation of the disability; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  While the evidence is new, it is not material in 
that it fails to establish that the veteran has a current 
diagnosis of a hiatal hernia, or residuals thereof, related 
to her military service.  Accordingly, these records do not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the unappealed February 2000 RO decision 
which denied service connection for a hernia.  Thus, the 
claim for service connection for a hernia is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a hernia is not 
reopened.


REMAND

In a March 2000 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for multiple 
sclerosis.  At that time, the RO assigned a 30 percent 
disability rating under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, effective from November 30, 1999.  In 
February 2004, the veteran filed a claim for an increased 
disability rating for her service-connected multiple 
sclerosis.  In a July 2004 rating decision, the RO denied the 
veteran's claim for an increased rating, and the veteran 
timely appealed this decision.

In a January 2005 RO hearing and in a February 2004 claim, 
the veteran stated that due to her multiple sclerosis, she 
had numerous problems, including joint disease of the 
cervical spine, back strain, memory loss, sexual dysfunction, 
depression, brain lesions, vomiting, and imbalance.  By an 
August 2005 decision, the RO determined that separate ratings 
were warranted for different manifestations of the veteran's 
multiple sclerosis.  See 38 C.F.R. § 4.124a, Note (2007).  
Thus, the RO assigned initial evaluations for multiple 
sclerosis evaluated as 30 percent disabling, with separate 
evaluations assigned for Lhermitte's sign, evaluated as 30 
percent disabling, effective from February 27, 2004; special 
monthly compensation for loss of use of the creative organ, 
effective from October 25, 2004; and depression and cognitive 
dysfunction, evaluated as 30 percent disabling, effective 
from February 27, 2004.  The combined evaluation for the 
veteran's multiple sclerosis was 70 percent.  Thereafter, a 
rating action dated in February 2006, assigned separate 
ratings for sensory loss to the right upper extremity at 20 
percent, effective from February 27, 2004; a 10 percent 
evaluation for fatigue and heat intolerance, effective from 
February 27, 2004; and a 10 percent evaluation for sensory 
loss to the right lower extremity, effective from February 
27, 2004. 

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA's duty to assist includes providing a new 
medical examination when a veteran asserts or provides 
evidence that her service-connected disability is worse than 
when originally rated and the available evidence is too old 
for an adequate evaluation of her current condition.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 38 
C.F.R. § 3.327(a) (2007) (noting that reexaminations are 
required if evidence indicates there has been a material 
change in a disability).

The Board notes that the veteran's most recent VA 
neurological and mental disorders examinations were conducted 
in May 2005, over 2 years ago.  In addition, the veteran's 
representative has indicated that the veteran's disability 
has worsened since her last VA examination.  Accordingly, the 
most recent May 2005 VA examinations no longer provide a 
clear picture of the severity of the veteran's service-
connected multiple sclerosis, and remand is required.  Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand 
may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

Additionally, the veteran's representative has requested that 
an extraschedular rating be considered for the veteran's 
service-connected multiple sclerosis.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2007).  This issue should be considered by the 
RO after the veteran has been afforded new VA examinations.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded comprehensive 
examinations to determine the current 
severity of her service-connected multiple 
sclerosis, to include a neurological 
examination and a psychiatric examination.  
The claims folder and a copy of this 
remand must be made available to each 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
Following completion of the examinations, 
each VA examining physician must 
specifically describe any and all symptoms 
directly attributable to the veteran's 
service-connected multiple sclerosis, and 
must provide an opinion as to the severity 
of all symptoms directly attributable to 
the veteran's multiple sclerosis.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is her responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures at once.


5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  The RO must consider 
whether the veteran's claim for an 
increased rating should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and her representative.  After the 
veteran and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


